Citation Nr: 0622802	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of a left neck radical 
dissection, post-carcinoma.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for nerve damage in the left neck area.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of surgery in the left shoulder 
area.

4.  Entitlement to an initial compensable disability 
evaluation for residuals of tonsillectomy.

5.  Entitlement to an initial increased disability evaluation 
for sleep apnea, currently evaluated as 30 percent disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976, and from December 1981 to March 1998, including service 
in support of Operation Desert Storm in Southwest Asia.

This matter arises from November 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In May 2004, the Board remanded the case for further 
development.

In a November 2005 rating decision, the RO, in pertinent 
part, granted service connection for residuals of a right 
wrist injury, and assigned a noncompensable evaluation.  
Because the veteran was awarded a complete grant of the 
benefit sought with respect to that matter, it is not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case has since returned to the Board for appellate 
review.





FINDINGS OF FACT

1.  The veteran is right hand dominant.  His service-
connected residuals of left neck radical dissection, post-
carcinoma, are manifested by loss of sternocleidomastoid 
muscle and some soft tissue.  The muscle disability is no 
more than moderately severe in nature; the veteran did not 
experience a through and through or deep penetrating wound 
due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

2.  The veteran's service connected nerve damage to the left 
neck is manifested by a tingling sensation and numbness; the 
disability is productive of no more than moderate, incomplete 
paralysis of the ninth cranial nerve.

3.  The muscle damage to the veteran's left shoulder is no 
more than moderate in nature.  On May 2005 VA examination, 
there was evidence of some atrophy of the muscles of the left 
shoulder girdle, but range of left shoulder motion was within 
normal limits.  

4.  The veteran's service-connected residuals of 
tonsillectomy are manifested by scarring in the fossa where 
the left tonsil was located.  There is no evidence of a 
history of inflammation of the vocal cords or mucous 
membranes.

5.  Sleep apnea has been manifested by daytime fatigue, 
sleepiness, and morning headaches after an episode of 
service-connected sleep apnea since service discharge.  It 
does not require the use of a breathing assistance device 
such as a continuous positive airway pressure (CPAP) machine.  

6.  The veteran has not submitted evidence tending to show 
that his service-connected residuals of left neck dissection, 
associated nerve damage, left shoulder disability, 
tonsillectomy, and sleep apnea require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left neck radical dissection involving 
Muscle Group XXII have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.73, Diagnostic 
Code 5322 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for nerve damage to the left neck (ninth cranial 
nerve) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8209 
(2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of surgery to the left shoulder area, 
involving Muscle Group IV, have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.73, 
Diagnostic Code 5304 (2005).

4.  The criteria for an initial compensable disability 
evaluation for residuals of tonsillectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.20, 4.97, Diagnostic Code 6516 (2005).

5.  The criteria for an initial 30 percent evaluation for 
sleep apnea have been met since April 1, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.97, 
Diagnostic Code 6847 (2005).  

6.  The criteria for an initial evaluation in excess of 30 
percent for sleep apnea have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic 
Code 6847 (2005).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2003 and June 2004 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate his increased rating 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
the VA Medical Centers in Nashville, Mountain Home, and 
Knoxville; the National Naval Medical Center; and private 
medical evidence from Parkwest Medical Center.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that neither he or his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his increased rating 
claims.  

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

Though the Board is awarding a 30 percent evaluation for 
service-connected sleep apnea from service discharge, it is 
denying all other increased rating claims, and no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).


Analysis

During service, the veteran was seen for complaints of neck 
pain.  Subsequently, he was diagnosed with squamous cell 
carcinoma of the left tonsil.  As a result, he underwent a 
bilateral tonsillectomy and left radical neck dissection with 
excision of the sternocleidomastoid muscle.  Following such 
surgery, he underwent radiation therapy to the neck.  


1.  Sternocleidomastoid Loss, Status- Post Left Neck Radical 
Dissection

In a November 1998 rating decision, the RO granted service 
connection for residuals of radical neck dissection and 
granted a 20 percent evaluation under Diagnostic Code 5322, 
effective April 1, 1998.  The 20 percent evaluation has 
continued to the present.

Under Diagnostic Code 5322, which contemplates impairment to 
Muscle Group XXII (Muscles of the front of the neck), a 
moderate disability is assigned a 10 percent evaluation, and 
a moderately severe disability is assigned a 20 percent 
evaluation.  The maximum evaluation of 30 percent is assigned 
for severe disability.

Pursuant to 38 C.F.R. § 4.56 (2005), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

On review of the medical evidence of record, the Board finds 
that the muscle injury manifestations of the service-
connected residuals of radical neck dissection most closely 
approximate the criteria for a 20 percent evaluation under 
Diagnostic Code 5322.  VA examination reports of record show 
evidence of left sternocleidomastoid muscle loss and some 
soft tissue loss due to the resection.  Forward flexion of 
the cervical spine was zero to 60 degrees, and rotation was 
to 40 degrees to the right, and 55 degrees to the left.  
Limitation of motion of the cervical spine is primarily due 
to fibrosis and some pain.  

Based on these medical findings, the Board finds the current 
muscle damage to the veteran's left neck is no more than 
moderately severe in nature.  See Diagnostic Code 5322 
(2005).  The preponderance of the evidence demonstrates that 
the criteria for the next higher rating of 30 percent, for a 
severe injury, are not met or approximated - the veteran did 
not experience a through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 20 percent for the muscle injury 
residuals of the service-connected left neck radical 
dissection, the benefit of the doubt doctrine is not for 
application with respect to this matter.  See generally, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The nerve damage to the veteran's left neck will be discussed 
directly below.  Service connection is in effect for a scar 
of the left neck, however such matter is not currently on 
appeal. 


2.  Left Neck Nerve Damage

The RO granted service connection for nerve damage in the 
left neck area and assigned a 10 percent evaluation, pursuant 
to Diagnostic Code 8209, effective April 1, 1998.  The 10 
percent evaluation has continued to the present.

Under Diagnostic Code 8209, which pertains to the ninth 
(glossopharyngeal) cranial nerve, a 10 percent evaluation for 
incomplete, moderate paralysis of the ninth cranial nerve.  A 
20 percent evaluation applies where there was incomplete, 
severe paralysis of the cranial nerve.  A 30 percent 
evaluation (maximum) is warranted for complete paralysis of 
the ninth cranial nerve.

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for the veteran's service-connected 
nerve damage to his left neck.  The medical evidence does not 
show that the veteran has severe, incomplete paralysis of the 
ninth cranial nerve.  On September 1998 and May 2005 VA 
examinations, the veteran complained of a tingling sensation 
and numbness in the left neck area.  The veteran indicated 
that the numbness extends in a narrow band-like area from the 
left neck to the top of the left shoulder.  According to a 
private nerve conduction study report dated in June 2005, 
there was no evidence of active or chronic denervation in the 
cervical paraspinals, shoulder girdle muscles, or any other 
muscles of the left upper extremity.  Based on the foregoing 
medical evidence, the Board finds that the veteran's left 
neck nerve damage approximates no more than moderate, 
incomplete paralysis.  Accordingly, an evaluation in excess 
of 10 percent is not warranted.  See Diagnostic Code 8209 
(2005).


3.  Left Shoulder

Following his in-service left radical neck dissection, the 
veteran complained of left shoulder symptomatology.  In a May 
1999 rating decision, the RO granted service connection for a 
left shoulder disability, residuals of surgery, and assigned 
a 10 percent evaluation pursuant to Diagnostic Codes 5299-
5304, effective from April 1, 1998.  The 10 percent 
evaluation has continued to the present.

Diagnostic Code 5304 provides evaluations for disability of 
Muscle Group IV.  Function:  Stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket; abduction; outward rotation and inward rotation of 
arm. Intrinsic muscles of shoulder girdle: (1) Supraspinatus; 
(2) infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis.  For disability of the non-dominant 
extremity, when severe or moderately severe, a 20 percent 
evaluation may be assigned.  When moderate, a 10 percent 
evaluation is assignable.  When slight, a noncompensable 
evaluation may be assigned.  38 C.F.R. § 4.73, Diagnostic 
Code 5304.

An evaluation in excess of 10 percent for damage to Muscle 
Group IV requires evidence of severe muscle disability.  On 
January 1999 VA examination, the left shoulder showed no 
deformities and was not tender.  On May 2005 VA examination, 
there was evidence of some atrophy of the muscles of the left 
shoulder girdle, however range of left shoulder motion was 
within normal limits.  The veteran's left shoulder disability 
is no more than moderate in nature.  Accordingly, the Board 
finds that an evaluation in excess of 10 percent for the 
veteran's left shoulder disability (Muscle Group IV) is not 
warranted.  Diagnostic Code 5304 (2005).


With respect to whether a higher evaluation can be assigned 
based on limitation of motion of the left shoulder, the 
evidence does not show that imitation of motion of the left 
arm was at shoulder level, as required for an evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).  In fact, on January 1999 VA examination, 
forward elevation was to 165 degrees, and abduction was to 
155 degrees.  On his most recent examination, the veteran's 
forward flexion and abduction of the left arm were considered 
normal, from zero to 180 degrees.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  However, there is no 
objective evidence of pain motion therefore a higher 
evaluation based on limitation of motion due to any 
functional loss is not warranted.  

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for the veteran's left 
shoulder disability, the benefit of the doubt doctrine is not 
for application with respect to this matter.  See generally, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


4.  Residuals of Bilateral Tonsillectomy

In a November 1998 rating decision, the RO granted service 
connection for squamous cell carcinoma of the left tonsil 
with bilateral tonsillectomy and assigned a noncompensable 
evaluation pursuant to Diagnostic Codes 6819-6516, effective 
April 1, 1998.  The noncompensable evaluation has continued 
to the present.

There is no specific section of the Rating Schedule for 
residuals of tonsillectomy.  Consequently, the disability 
must be rated under a closely related disease or injury in 
which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Considering, function, 
anatomical localization and symptomatology, the RO rated the 
veteran's throat disability as chronic laryngitis.  Chronic 
laryngitis is evaluated as follows: a 10 percent rating 
requires hoarseness, with inflammation of the cords or mucous 
membrane; the next higher, 30 percent, rating (the maximum 
under this code) requires hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on biopsy.  38 C.F.R. § 4.97, Code 6516 
(2005).

On review, with the exception of scarring in the fossa where 
the veteran's left tonsil was located, the medical evidence 
of record has been essentially negative for any actual 
residuals of tonsillectomy.  According to a March 2002 
examination report from the Blanchfield Army Community 
Hospital, the veteran denied hoarseness and the vocal cords 
moved normally without masses.  The medical evidence of 
record does not show a history of inflammation of the vocal 
cords or mucous membranes, despite the veteran's contentions 
otherwise.  Thus, a compensable evaluation for residuals of 
tonsillectomy pursuant to Diagnostic Code 6516 is not 
warranted.  


5.  Sleep Apnea

During service, the veteran was hospitalized for a neurology 
study, and as a result of the study, he was diagnosed with 
sleep apnea.  In a November 1998 rating decision, the RO 
granted service connection for sleep apnea, and assigned a 
noncompensable evaluation pursuant to Diagnostic Code 6847, 
effective April 1, 1998.  In a November 2005 rating decision, 
the RO increased the evaluation to 30 percent.  

Diagnostic Code 6847 is used to evaluate obstructive sleep 
apnea syndromes, whether central or mixed.  See 38 C.F.R. § 
4.97.  A noncompensable evaluation is assigned when the 
veteran's sleep disorder breathing is documented, but 
asymptomatic.  A 30 percent evaluation is assigned when the 
veteran experiences persistent day-time hypersomnolence.  A 
50 percent evaluation is assigned when the veteran's 
condition requires the use of a breathing assistance device 
such as a CPAP machine.  A 100 percent evaluation is assigned 
when the veteran: (a) experiences chronic respiratory failure 
with carbon dioxide retention; or (b) experiences chronic 
respiratory failure with cor pulmonale; or (c) requires a 
tracheostomy.  

As noted above, in a November 2005 rating decision, the RO 
increased the veteran's evaluation for sleep apnea to 30 
percent.  While the evidence did not show that the veteran 
experienced persistent daytime hypersomnolence sufficient to 
warrant a 30 percent evaluation, the evidence did reflect 
that the veteran's sleep apnea was symptomatic.  On VA 
examinations in September 1998, September 2002, and May 2005, 
the veteran complained of daytime fatigue, sleepiness, and 
morning headaches after an episode of sleep apnea.  Thus, the 
evidence was at least in equipoise as to whether the criteria 
for a 30 percent evaluation were more nearly approximated.  
In assigning the 30 percent evaluation, the RO granted an 
effective date of May 1, 1998, intending for such date to be 
the day after the veteran's discharge from service.  However, 
the day after the veteran's discharge from service is April 
1, 1998, not May 1, 1998.  Therefore, the Board finds that 
the 30 percent evaluation for service-connected sleep apnea 
should be effective April 1, 1998.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).

The Board also finds that an initial evaluation in excess of 
30 percent for sleep apnea is not warranted.  According to 
the September 2002 VA examination report, the veteran did try 
a CPAP machine, but he discontinued using it, as it was 
uncomfortable.  On May 2005 VA examination, the veteran 
indicated that his sleep apnea had improved.  Instead of 
experiencing episodes of sleep apnea two to three times per 
week (as he reported in 2002), he currently experiences sleep 
apnea only two to three times per month.  Despite the morning 
headache and daytime fatigue after an episode of sleep apnea, 
the veteran reported that his sleep apnea does not otherwise 
affect his daily life or activities.  Given that there is no 
evidence showing that the veteran's sleep apnea requires the 
use of a breathing assistance device such as a CPAP machine, 
an initial evaluation in excess of 30 percent under 
Diagnostic Code 6847 is not warranted.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected residuals 
of left neck dissection, associated nerve damage, left 
shoulder disability, tonsillectomy, and sleep apnea, or that 
pertinent disabilities cause marked interference with 
employment.  Having reviewed the record with these facts and 
mandates in mind, the Board finds no basis for further action 
at this point in time.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals (muscle damage) of left neck radical dissection 
is denied. 

Entitlement to an initial disability evaluation in excess of 
10 percent for nerve damage in the left neck area is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals (muscle damage) of surgery in the 
left shoulder area is denied.

Entitlement to an initial compensable disability evaluation 
for residuals of tonsillectomy is denied.

A 30 percent initial evaluation for service-connected sleep 
apnea is awarded effective April 1, 1998, subject to the 
regulations governing the award of monetary benefits.  

Entitlement to an initial evaluation in excess of 30 percent 
for sleep apnea is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


